Filed 5/16/22 P. v. Cervantes CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079691

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCE403126)

EMILIO ORTIZ CERVANTES,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Kenneth K. So, Judge. Affirmed in part, reversed in part, and remanded for
resentencing.
         Aurora Elizabeth Bewicke, under appointment by the Court of Appeal,
for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Robin
Urbanski and Meredith S. White, Deputy Attorneys General, for Plaintiff and
Respondent.
      A jury convicted Emilio Ortiz Cervantes of assault with a deadly

weapon (Pen. Code,1 § 245, subd. (a)(1)) and made a true finding that
Cervantes personally inflicted great bodily injury on the victim (§ 12022.7,
subd. (a)). Cervantes admitted a prior serious felony conviction (§ 667,
subd. (a)(1), and a strike prior (§ 667, subds. (b)-(i)).
      The court sentenced Cervantes to the upper term of four years for the
assault conviction, doubled because of the strike prior. The court added three
years for the great bodily injury enhancement and five years for the serious
felony prior, for a total determinate term of 16 years in prison.
      Cervantes appeals challenging his sentence. Cervantes contends, and
the Attorney General agrees, the case must be remanded for reconsideration
of the term imposed for the assault conviction in light of newly enacted
amendments to section 1170. We agree with the parties that Cervantes is
entitled to the benefit of the new legislation and the case should be remanded

for resentencing.2
                                   DISCUSSION
      After the sentencing in this case, the Legislature enacted two measures
amending section 1170 with regard to the selection of the term where the
felony offense has three possible terms. Senate Bill No. 567 changed the
manner of calculation of the upper term choice. It declares the middle term
to be the presumptive choice and places limitations on what a judge may
consider in selecting an upper term sentence.
      Assembly Bill No. 124 makes the lower term sentence the presumptive
sentence where there are certain mitigating circumstances present. Both

1     All further statutory references are to the Penal Code.

2    The facts of the offense are not relevant to the issues in this current
appeal. We will omit the traditional statement of facts.
                                          2
legislative changes potentially reduce the defendant’s punishment. Thus, as
the parties agree, he is entitled to whatever benefit the statute may provide.
(In re Estrada (1965) 63 Cal.2d 740; People v. Superior Court (Lara) (2018)
4 Cal.5th 299, 304-308.)
      The Attorney General properly concedes the statutory changes must be
applied in this case. Accordingly, we will vacate the sentence and remand for
resentencing.
                                DISPOSITION
      The sentence is vacated, and the case is remanded for resentencing
consistent with the views expressed in this opinion. We express no opinion as
to what sentence should be imposed on remand. In all other respects, the
judgment is affirmed.



                                                                HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




O’ROURKE, J.




                                       3